SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 5, 2015 ROYALE ENERGY, INC. (Exact name of registrant as specified in its charter) California 0-22750 33-02224120 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 3777 Willow Glen Drive El Cajon, CA 92108 (Address of principal executive office) Issuer's telephone number:(619) 881-2800 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders On June 5, 2015, the Company held its annual meeting of shareholders.The following proposals were submitted to the holders of the Company’s capital stock for a vote: The election of seven (7) directors to serve until the next annual meeting of shareholders, and until their successors shall be duly elected and qualified; and The ratification of the appointment of SingerLewak LLP, as independent public auditors of the Company for the fiscal year ending December 31, 2015. At the meeting, 11,687,064 shares of the Company’s capital stock were represented, or 78.2% of the Company’s voting capital stock.Securities brokers are not permitted to vote shares held in brokerage accounts on non-routine matters, including the election of directors, unless the beneficial owner of the shares gives specific instructions on how to vote.Accordingly, many of the proxies that were returned did not vote shares in the election of directors.In contrast, brokers were permitted to cast votes regarding ratification of auditors, even if they did not receive instructions from the beneficial owner of the shares. The voting results were as follows: Election of directors.All seven nominees were elected to serve until the 2016 annual meeting, and until their successors are duly elected and qualified. Director Votes For Votes Withheld Percentage Voting For Harry E. Hosmer 14.05% Donald H. Hosmer 13.93% Stephen M. Hosmer 14.05% Ronald L. Buck 14.11% Jonathan Gregory 13.99% Gary Grinsfelder 14.10% Tony Hall 14.11% The shareholders ratified appointment of SingerLewak LLP as the Company’s independent auditor. Votes For Votes Withheld Percentage Voting For 71.58% SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ROYALE ENERGY, INC. Date:June 5, 2015 /s/ Stephen M. Hosmer Stephen M. Hosmer, Co-President, Co-Chief Executive Officer and Chief Financial Officer
